Case 2:21-cv-04796-SB-AGR Document 10 Filed 06/14/21 Page 1 of 1 Page ID #:178

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                                       CASE NUMBER:


OKYN HOLDINGS, INC.                                        2:21−cv−04796−SB−AGR
                                        PLAINTIFF(S)

       v.
HORI U.S.A., INC.

                                                            NOTICE TO FILER OF DEFICIENCIES IN
                                     DEFENDANT(S).
                                                                 ATTORNEY CASE OPENING




PLEASE TAKE NOTICE:

The following problem(s) have been found with your electronically filed document:



Date Filed              Doc. No.         Title of Doc.
ERROR(S) WITH DOCUMENT:




Other Error(s):
The Civil Cover Sheet is attached to the Complaint. It should have been filed and entered
separately under its proper event. You are not required to take any action to correct this
deficiency unless the Court so directs



                                        Clerk, U.S. District Court

Dated: June 14, 2021                    By: /s/ Estrella Tamayo Estrella_Liberato@cacd.uscourts.gov
                                           Deputy Clerk




              − NOTICE TO FILER OF DEFICIENCIES IN ATTORNEY CASE OPENING −
